                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

GEORVAUGHN M. LUCAS,

                                 Plaintiff,

       v.                                               Case No. 19-cv-1779-pp

MILWAUKEE COUNTY JAIL,

                                 Defendant.


      ORDER GRANTING PLAINTIFF’S MOTION TO PROCEED WITHOUT
     PREPAYING FILING FEE (DKT. NO. 2) AND SCREENING COMPLAINT


       Plaintiff Georvaughn M. Lucas, a former inmate at the Milwaukee

County Jail who is representing himself, filed a complaint alleging that the

defendant violated his civil rights under 42 U.S.C. §1983. Dkt. No. 1. This

order resolves the plaintiff’s motion to proceed without prepaying the filing fee,

dkt. no. 2, and screens the complaint, dkt. no. 1.

I.    Motion to Proceed without Prepaying the Filing Fee (Dkt. No. 2)

      The Prison Litigation Reform Act applies to this case because the

plaintiff was incarcerated when he filed his complaint. 28 U.S.C. §1915. That

law allows a court to let an incarcerated plaintiff proceed with his case

without prepaying the filing fee if he meets certain conditions. One of those

conditions is that the plaintiff must pay an initial partial filing fee. 28 U.S.C.

§1915(b). Generally, once the plaintiff pays the initial partial filing fee, the

court may allow the plaintiff to pay the balance of the $350 filing fee over

time, through deductions from his prisoner account. Id. Because the plaintiff

was released from incarceration on February 11, 2020, see dkt. no. 8, he no


                                              1



         Case 2:19-cv-01779-PP Filed 10/27/20 Page 1 of 7 Document 10
longer has a prisoner trust account. However, he still has the obligation to

pay the balance of the $350 filing fee over time.

      On December 6, 2019, the court ordered the plaintiff to pay an initial

partial filing fee of $32.20 by December 30, 2019. Dkt. No. 5. The deadline

came and went without the court receiving the fee, and the court issued an

order giving the plaintiff an opportunity to pay the initial partial filing fee by

February 27, 2020. Dkt. No. 9. On February 25, 2020, the court received the

initial partial filing fee. The court grants the plaintiff’s motion for leave to

proceed without prepaying the filing fee and will allow him to pay the

remainder of the filing fee over time in the manner explained at the end of

this order.

II.   Screening the Complaint

      A.      Federal Screening Standard

      Under the Prison Litigation Reform Act (PLRA), the court must screen

complaints brought by prisoners seeking relief from a governmental entity or

officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The court

must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

                                           2



           Case 2:19-cv-01779-PP Filed 10/27/20 Page 2 of 7 Document 10
“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).



      B.      Allegations in the Complaint

      The plaintiff alleges that in August 2018, while he was in custody and

placed on a housing unit, the defendant, whom he identifies as the Milwaukee

County Jail, showed negligence and refused to give him a different change of

clothes for twelve days. Dkt. No. 1 at ¶¶2-3. He says that this led him to have a

“fungal rash on [his] lower abdomen leading to [his] pubic area.” Id. at ¶2.

      C.      Analysis


                                          3



           Case 2:19-cv-01779-PP Filed 10/27/20 Page 3 of 7 Document 10
      The only defendant the plaintiff names in the complaint is the

Milwaukee County Jail. Section 1983 “creates a cause of action based on

personal liability and predicated upon fault; thus, liability does not attach

unless the individual defendant caused or participated in a constitutional

violation.” Hildebrant v. Ill. Dep’t of Nat. Res., 347 F.3d 1014, 1039 (7th Cir.

2003) (quoting Vance v. Peters, 97 F.3d 987, 991 (7th Cir. 1996)). Because

§1983 makes public employees liable “for their own misdeeds but not for

anyone else’s,” Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir.2009), a

plaintiff must name as defendants the individual people at the jail who he

believes violated his constitutional rights.

      Section 1983 also allows a plaintiff to sue a “person” who, acting under

color of law, violates his constitutional rights. The Milwaukee County Jail is

not a person. Federal Rule of Civil Procedure 17(b) states that defendants in a

federal lawsuit must have the legal capacity to be sued. State law determines

an entity’s capacity to be sued. Webb v. Franklin County Jail, No. 16-cv-1284,

2017 WL 914736 at *2 (S.D. Ill. Mar. 8. 2017). Under Wisconsin law, the

Milwaukee County Jail “is not a legal entity separable from the county

government which it serves,” and cannot be sued under §1983. Whiting v.

Marathon Cty. Sheriff’s Dept., 382 F.3d 700, 704 (7th Cir. 2004).

      The complaint fails to state a claim for which this court can grant relief

because the plaintiff has sued the wrong defendant. The court will give the

plaintiff an opportunity to file an amended complaint to name the individual

jail staff who refused to give him a change of clothes. The amended complaint

must provide the court with enough facts to answer the following questions: 1)

Who (what individuals) violated his constitutional rights?; 2) How did each


                                         4



         Case 2:19-cv-01779-PP Filed 10/27/20 Page 4 of 7 Document 10
individual violate his rights?; 3) Where did each individual violate his rights?;

and 4) When did each individual violate his rights? The amended complaint

does not need to be long or contain legal language or citations to statutes or

cases, but it does need to provide the court and each individual defendant

with notice of what each defendant allegedly did to violate the plaintiff’s rights.

If the plaintiff does not know the names of the defendants who alleged violated

his rights, he may identify them as “John Doe” or “Jane Doe,” along with some

details to help identify them: “John Doe corrections officer who worked in Pod

B, section 1 second shift,” or “Jane Doe lieutenant, Black woman, in charge of

Pod B,” for example. If the plaintiff files an amended complaint and the court

allows him to proceed on the claims in that amended complaint, the plaintiff

will have an opportunity to use discovery to learn the identities of the Doe

defendants.

      The amended complaint also should explain whether, at the time of the

events he describes, the plaintiff was a pretrial detainee at the Milwaukee

County Jail (in the jail awaiting trial) or a convicted inmate. This matters,

because some allegations involve different constitutional amendments and

standards if they are made by a pretrial detainee instead of a convicted

prisoner.

      The court is enclosing a copy of a blank complaint form and

instructions. The plaintiff must write the word “AMENDED” in front of the

word “COMPLAINT” at the top of the first page, and put the case number for

this case—19-cv-1779—in the field for “Case Number.” He must list all the

defendants in the caption of the complaint. He must use the spaces on pages

two and three to allege the key facts that give rise to the claims he wishes to


                                         5



         Case 2:19-cv-01779-PP Filed 10/27/20 Page 5 of 7 Document 10
bring, and to describe which defendants he believes committed the violations

that relate to each claim. If there is not enough room on the lines on pages

two and three, he may use up to two additional sheets of paper (putting page

numbers on each additional page). The amended complaint takes the place of

the prior complaint and must be complete in itself. The plaintiff cannot simply

say, “Look at my first complaint for further information.” See Duda v. Bd. of

Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056-57 (7th

Cir. 1998).

III.    Conclusion

        The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

        The court CONCLUDES that the plaintiff’s complaint fails to state a

claim. Dkt. No. 1.

        The court ORDERS that the plaintiff may file an amended complaint

that complies with the instructions in this order. If the plaintiff chooses to file

an amended complaint, he must do so in time for the court to receive it by the

end of the day on November 27, 2020. the plaintiff files an amended

complaint in time for the court to receive it by the above deadline, the court will

screen the amended complaint as required by 28 U.S.C. §1915A. If the court

does not receive an amended complaint by the deadline, the court will dismiss

the case based on the plaintiff’s failure to state a claim in his original complaint

and will issue him a strike as required by 28 U.S.C. §1915(g).

        The court ORDERS that the plaintiff must pay the remaining $317.80

balance of the filing fee by sending payments to the Clerk of Court when he is

able.

                                          6



          Case 2:19-cv-01779-PP Filed 10/27/20 Page 6 of 7 Document 10
      The court will include a guide titled “Answers to Prisoner Litigants’

Common Questions,” which contains information that the plaintiff may find

useful in prosecuting his case.

      Dated in Milwaukee, Wisconsin this 27th day of October, 2020.

                                     BY THE COURT:


                                     ________________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                        7



        Case 2:19-cv-01779-PP Filed 10/27/20 Page 7 of 7 Document 10
